Case 2:19-cv-13642-SFC-DRG ECF No. 1-3, PagelD.22 Filed 12/11/19 Page 1of5

EXHIBIT B
 
 
         

 

 

 

LO
So
“
&
©
oO
Oo
a
5 vezzz6r A
@
LL a eon
2 ay foserer) Cf U9 ‘ON idja08y 4402/80/60
‘ Lene ANSSI dO JLva
Oo LORS NY: YALSIOSY dO 3lV0 09/622): ‘ON NOL WeLSIOsd VHYVIN: S0ldsdO NOIWVWeLSIoad
o wx NASLNSARS GNYSNOHL OMLISNONY JOGUIHL aw. 2102/80/60! SOVIEYWW JO 3Lvd
O we foo - NINN! LOWHLNOD JO 30VId
04 | /
° # JSLI6LL VYWIN: ON HOLSIOTY AIO
S _ NvINVG'Or:” ALTIVNOLLWN NvIsI: Nolo
LL HSIVEHO TW GVNWWHOW INSNH YHAN: SINVN TIN
th
Ll $@ZeL0zZ086 ‘ON TWNOILWN NOLLVIWHOANI 33M
© - L9L/ZL0 NVI: ON YOLSIDSY AIO
Q NVINVGYOr: ALITVNOILYN WISE NOISI13u
Do* 4, — VXISMHS ‘| QVWIWWHOW NAZvIN: SWVN TINA
u) _0002001296 ‘ON TWNOLLWN | NOLLWWYO4NI ONV@SNH
—T . ' ieee wa, :
© NVI: 3LYYONYSA09 VUNYW! 3O1ddO
4 SSVIddVA dO FLVOlsILYaD
>
°
wie Cre ere eres i - —_ _ “ _ _~ - _ ee ne a es is my ae

   

cee onl rere tS ‘idagy jtodsseg 3 snyo}s PAT)
JOLMaUy IQ ATsiuryy

WEPIOF JO WOPSULY ayrumgysey

Ble erp

APT Sy ger Pree

 
 

 

   

 

LO puauyredag agpn{[ auraidng’ suo waUNs0 ‘MoD eImyg ue -

—

° (Peres 2 PeFFis) (PeePis) (pe=F is) (peRFis) ” (pen Ps) (pe=P is) (petPis)
oO HOvIYHDY aspn [BIIYYO asvLiv]Ay UDIp.Uns) [VsSaT AaB UWAsatcad Lal LO aslAA AAO UIsIAdat Sif LO PUBS ET SsaujIAA ssaiq,
QM -

oO “sjuautpedut

©
ofiLem aray} yer pue suoprpuoa ayy jo uoRatdumos ayy jo peure}aose Sutaey Jaye ‘spejep peuonuaut-saacqe aly o} Surpioose jeqUCD sty} papnpuos aavy WEUIG jesnox Ferysy ‘|

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jey) uodn Jjashur Joy odeLuei sity idaooev | vsurAes Aq Ajayerpsuru parjdas pueqsny ayy, tt

un aq sdurssajq pure coved, prmueyoy] aydorg ay} Jo Yeung wz wen? APOE Yaa AjtwoyuoS ur ‘satIMOp sA0qe al} O} Surprosoe oSeLueU Ul (HSIWAWHO TV unrog PENUCD ay | |

INgNH WHON) JeIsis Au uato nox aad ],, :duides Aq (WHISMHS G3IVHOW NAZVIA) pueqsny ey Oo] pessouppe (JetOIq Jey) ueIprend sym sql, 6
a qTeaoiddy SUeTpIeTLS) aL uorssnmjag pmo Jo Teaorddy swerpreng al
“4 De cosezolese / URUIY pauny TIT TIeN pamuleyoy] UBPeLUPY | ccomppy a waradwoy Apesay/sassauytM, ‘|
o fa _ OSTZLoLzg6 / THBeA peunmeroy] TEIN poureyoyr] 4}
iL 4 em IS — * . “auUON SUOTIPUOD AY.L, a
+ NeSUeL] ONT, paytiteg Nv “uerpren3 S,eyLM oy} pue Jesu pueqsity ayy satjieg PENUOD ay 4
N I ah -Aumap paoueape ay} paatesar ay Jel} paspaymowye uerprens $,AJLM aL, quaurdeg Armoq] “
D - / ‘anp Aqpeday Ua Ay ‘sTeuTp uefweprof puesnoyy Ue], pawayjad Rennes 3 |
iy a “ATO sIeUIp UerTepio[ puesnory sary pasuzapy e
Oo ‘ZECHI IND :0U pled CI] $,aFtM ‘Q ‘ou ajdnoa aly Oj UOFeUTMeXe TeoTpaut “9gcg96 Y “OU Yoo ATHULE] S,AFLM “PZGLZEGSS cl -Ou jrodssed ||

“

sppeqsny ‘OSELOSLOZIOZ sou Puegsny ay Joy peep syueupedurt ou “OO-9ET8Z-Od ‘ou quaw8pnl so uoRRUMUt PEZIEL/THSRZT /eNUOI /E/OT ‘OU Jaye] IorayUy Jo AYSIU eI,
! TOSELLEUL OU} O} SJWOUIIpSCUUT JO suas qe ay SSP SUTATIOA SPOUT]

 

  

 

 

 

 

 

 

 

 

      

   

 

 

 

 

 

 

 

 

 

 

   

 

 

 

=
| a
. os6)

sBeroz096 quejunosoy abuis uwe]s| ueuepior uewwy ekuri NIH HSIVAVHO1V | GVIINVHOW INSNH

t4-

O z96L,

Ww ueimiskud BoIOAIG wes] uesLewy ysn ease VWOIAVHS VYMISMHS qaWVYHOW

ie i nonodnesO © sming ia ai v U eerniepise a este JO Sai MIN ‘ itis rate \
fi a Lies npeniinacecal| a a TPaeDTN De CRT NS te Yooper! |vsiarva Bizet a) ido Ae
ere wart dn STM AOMNCe | ER ORT] cakcar™ Niwa rl : dr APUG PPT ne VM he CUP Dit clea ae aS vi
O yoewUuSD SObenieh er

 

NA
{ ougfor oye rvmyg 20f eure 210 your an fgmae SP

(epee) moh wooryeg frovew pu ayop yd voy o> pup ‘uae y
Grown woof wou noh rf poyome 20 yoyr ‘oryy 1 wb wy Svowm eu) }

Adop pexiq

suorpquamnzog / uno) pupys spun
quaumpndaqy abpnf, auasdn,

|

uppuof, fo mopButy, anmaysnys 2yT,
|

omowyye yoour “SNA qoour ‘wor fo PUD oUy “Ss
Case 2:19-cv-13642-SFC-DRG ECF No. 1-3, PagelD.25 Filed 12/11/19 Page 4of5

oe . ‘ | Ee =
D |e cope eee Ie? CSE) HCL FT rere ene) Ze itt

ie ae ot aA? OSPLLOLZSE * Corer rere BD aE Re PEP

 

 

 

 
 

ich ey er? wee”

 

= ai eet aE A co
wed rt As”? ants

<
ree reer. gr?

eer PEP I erst gerry oor?

; ay) eS Ci ee) PE
wa ne eae
__s ce eo 4 Coo py oP ite AY
Creep Crt py ort we tT _ ebenieeas . o
rn gegen RA LTT OL ee Oe EAL
2 ACO wserel ru : zs
chy ieee

oriey eet: somes ee

ia — is eet ae Pap suf! gh doettag ee

rae? mee qo Deere SIP EE idee oe 7 .
Coy tre | - . peering.

saree gee FST rer nt .

reer apt ein at

oy oa Co ‘ : ne
t i me oR FeGGG dice mario
wre es ner? peices d's

[=| a © @ zasr9 dINO | #«e ce opeLoezoziog © re ce ;

= 0 * ghey

‘ Cy ree ee TT as te ON-9EL8Z-Od =F
= oe a a fe ee graazi/vezaeb { o0-
ae :

wren (Ese? ee? re Card rele:

ae ee” rr mo Zz

 

         

 

 

 

 

 

roy ov? = aa a a a - et SPC00e
se Seal izae ”

: ir ory
NaI on

 
vr

        
       

 

wore
arise Cm res
efeie “y 1 ole Jy 2
ren

pes onnrg ote wep ze oT ee

9

  

 

[

Case 2:19-cv-13642-SFC-DRG ECF No. 1-3, PagelD.26 Filed 12/11/19 Page 5 of 5
